Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CIV-80089-RAR

 CEDRICK L. JONES,

         Petitioner,

 v.

 MARK S. INCH,

       Respondent.
 __________________________________/

                                       ORDER OF DISMISSAL

         THIS CAUSE comes before the Court on Petitioner’s pro se habeas corpus petition

 pursuant to 28 U.S.C. § 2254 in which he challenges the state court judgment in Case No. 2002-

 CF-003214. See Petition [ECF No. 1]. Rule 4 of the Rules Governing Section 2254 Cases

 authorizes courts to dismiss a habeas petition arising under § 2254 “[i]f it plainly appears from the

 petition and any attached exhibits that the petitioner is not entitled to relief in the district court[.]”

 See also 28 U.S.C. § 2243 (stating an order to show cause should issue “unless it appears from the

 application that the applicant or person detained is not entitled” to relief). Consistent with that

 authority, courts may sua sponte dismiss a § 2254 petition if the parties are afforded “notice of

 [the] decision and an opportunity to be heard in opposition.” Paez v. Sec’y, Fla. Dep’t of Corr.,

 947 F.3d 649, 654 (11th Cir. 2020). Similarly, the Supreme Court has addressed a federal court’s

 authority to sua sponte dismiss habeas petitions even after the State omits or erroneously concedes

 the issue of timeliness. See Day v. McDonough, 547 U.S. 198, 205, 210–11 (2006).
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 2 of 7




        Based on the foregoing authorities, and for the reasons stated herein, the Petition is

 DISMISSED as time-barred and the parties are hereby notified of their opportunity to present

 their positions regarding this Order.

                                         BACKGROUND

        A. Timeliness
        Stated broadly, “a person in custody pursuant to the judgment of a State court” has a one-

 year period to file a habeas corpus petition. See 28 U.S.C. § 2244(d)(1). That limitation period

 “runs from the latest of” the following dates:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United
                States is removed, if the applicant was prevented from filing by such
                State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

 28 U.S.C. § 2244(d)(1)(A)–(D). Moreover, “[t]he time during which a properly filed application

 for State post-conviction or other collateral review with respect to the pertinent judgment or claim

 is pending” is not “counted toward any period of limitation under this subsection.” 28 U.S.C. §

 2244(d)(2).




                                             Page 2 of 7
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 3 of 7




           B. Procedural History
           According to the Palm Beach County Docket, 1 Petitioner was convicted and sentenced in

 2004. He appealed his conviction all the way to the Florida Supreme Court, but the Florida

 Supreme Court approved the Florida Fourth District Court of Appeal’s affirmance and affirmed

 the conviction and sentence entered below. See Jones v. State, 923 So. 2d 486 (Fla. 2006). The

 Petitioner did not file a petition for writ of certiorari in the Supreme Court of the United States.

 Although Petitioner pursued postconviction relief in Florida’s courts, he was unsuccessful. Over

 the last nine years, the state dockets demonstrate that he had no litigation pending in state court.

                                                   ANALYSIS

           A “judgment becomes final when [the U.S. Supreme] Court affirms a conviction on the

 merits on direct review or denies a petition for a writ of certiorari, or, if a petitioner does not seek

 certiorari, when the time for filing a certiorari petition expires.” Gonzalez v. Thaler, 565 U.S. 134,

 149 (2012) (cleaned up). “[T]he time for pursuing review in the Supreme Court of the United

 States is governed by Supreme Court Rules 13.1 and 13.3, which together provide that a petition

 for a writ of certiorari to review a judgment . . . entered by a state court of last resort . . . is timely

 when it is filed . . . within 90 days after entry of the judgment . . . and not from the issuance date

 of the mandate.” Moore v. Sec’y, Fla. Dep’t of Corr., 762 F. App’x 610, 617–18 (11th Cir. 2019)

 (cleaned up).




 1
   Under Fed. R. Evid. 201, the Court takes judicial notice of the following facts, which the Clerk’s Office is
 INSTRUCTED to include as part of the record in this case:

     (1)   The Palm Beach County Docket in Case No. 2002-CF-003214, as of January 15, 2021;
     (2)   The Florida Fourth District Court of Appeal Docket in Case No. 4D04-4381, as of January 31, 2021;
     (3)   The Florida Fourth District Court of Appeal Docket in Case No. 4D09-3967, as of January 31, 2021;
     (4)   The Florida Fourth District Court of Appeal Docket in Case No. 4D19-2901, as of January 31, 2021;
     (5)   The Florida Supreme Court Docket in Case No. SC04-1217, as of January 31, 2021.

                                                    Page 3 of 7
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 4 of 7




        Because the Florida Supreme Court affirmed the conviction and sentence on March 2, 2006

 in Jones v. State, 923 So. 2d 486 (Fla. 2006), and Petitioner did not file a petition for writ of

 certiorari, Petitioner’s convictions and sentence became final on May 31, 2006—the last day he

 could have filed a petition for writ of certiorari. See Moore, 762 F. App’x at 617–18.

        Absent any tolling motions, Petitioner had to file a habeas petition in this Court by May

 31, 2007. See Downs v. McNeil, 520 F.3d 1311, 1317–18 (11th Cir. 2008) (describing the

 “anniversary method”). Seeing as Petitioner filed the instant Petition almost fourteen years beyond

 that date, he needs to show that he is eligible for statutory tolling under 28 U.S.C. § 2244(d)(2) or

 otherwise excuse the untimeliness of his Petition with an applicable equitable exception.

        The Court need not calculate what periods of time are entitled to statutory tolling because,

 as previously mentioned, it has been nine years since Petitioner had any pending litigation in

 Florida’s state courts.    Needless to say, the time to file in this Court elapsed years ago.

 Accordingly, the Petition is untimely under 28 U.S.C. § 2244(d)(1)(A). Petitioner does not rely

 on any of the other provisions under § 2244(d)(1) to render his Petition timely. Even so, the Court

 has considered those provisions and determined that none apply to this case.

        Unless an equitable exception applies, the Petition is time-barred.            Two equitable

 exceptions exist, but neither apply to this case. First, the limitation period may be equitably tolled.

 To warrant equitable tolling, Petitioner “must show (1) that he has been pursuing his rights

 diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

 filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (cleaned up); see also Holland v. Florida,

 560 U.S. 631, 649 (2010) (same). “The diligence required for equitable tolling purposes is

 reasonable diligence, not maximum feasible diligence.” Holland, 560 U.S. at 653 (cleaned up).

 The petitioner bears the burden of establishing the applicability of equitable tolling by making



                                              Page 4 of 7
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 5 of 7




 specific allegations. See Cole v. Warden, Ga. State Prison, 768 F.3d 1150, 1158 (11th Cir. 2014)

 (citing Hutchinson v. Fla., 677 F. 3d 1097, 1099 (11th Cir. 2012)).

           Petitioner has not pursued any litigation in his case for the last nine years. Because

 Petitioner has not provided any explanation for what obstacle prevented him from filing a federal

 habeas petition prior to or even during that interval of time, this exception clearly does not apply.

           Second, “a credible showing of actual innocence may allow a prisoner to pursue his

 constitutional claims . . . on the merits notwithstanding the existence of a procedural bar to relief.”

 McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). This exception, however, “applies to a severely

 confined category: cases in which new evidence shows ‘it is more likely than not that no reasonable

 juror would have convicted the petitioner.’” Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329

 (1995)). And, therefore, “AEDPA’s time limitations apply to the typical case in which no

 allegation of actual innocence is made.” Id. at 394.

           Here, Petitioner has not alleged that he is actually innocent. His sole claim for relief, which

 is vaguely pleaded, relates to the sentencing judge. See Petition at 5. Because “‘actual innocence’

 means factual innocence, not mere legal insufficiency[,]” McKay v. United States, 657 F.3d 1190,

 1197 (11th Cir. 2011) (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)), Petitioner has

 not shown this equitable exception applies either. The Petition, then, must be dismissed as time-

 barred.

                                      EVIDENTIARY HEARING

           No evidentiary hearing is warranted in this matter. “[A] district court need not hold a

 hearing if the allegations are patently frivolous, based upon unsupported generalizations, or

 affirmatively contradicted by the record.” See Winthrop-Redin v. United States, 767 F.3d 1210,

 1216 (11th Cir. 2014) (cleaned up). The Petition is time-barred, rendering any need for evidentiary



                                                Page 5 of 7
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 6 of 7




 development futile.



                              CERTIFICATE OF APPEALABILITY

         After careful consideration of the record in this case, the Court declines to issue a certificate

 of appealability (“COA”).      A habeas petitioner has no absolute entitlement to appeal a district

 court’s final order denying his habeas petition. Rather, to pursue an appeal, a petitioner must

 obtain a COA. See 28 U.S.C. § 2253 (c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).

         Issuance of a COA is appropriate only if a litigant makes “a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To do so, litigants must show that

 reasonable jurists would find the district court’s assessment of the constitutional claims debatable

 or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]here a district court has

 disposed of claims . . . on procedural grounds, a COA will be granted only if the court concludes

 that ‘jurists of reason’ would find it debatable both ‘whether the petition states a valid claim of the

 denial of a constitutional right’ and ‘whether the district court was correct in its procedural ruling.’”

 Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001) (quoting Franklin v. Hightower, 215 F.3d

 1196, 1199 (11th Cir. 2000)).

         The procedural ruling in this Order is not subject to reasonable debate. Therefore, a COA

 is denied.

                                            CONCLUSION

         To summarize, the Petition is time-barred. But the Eleventh Circuit has indicated that a

 district court should provide habeas litigants “ample notice and an opportunity to explain [why the

 action should not be summarily dismissed].” See Paez, 947 F.3d at 654.




                                               Page 6 of 7
Case 9:21-cv-80089-RAR Document 4 Entered on FLSD Docket 01/31/2021 Page 7 of 7




        Consistent with that instruction, the parties may each submit a response, not exceeding five

 pages in length, to state their positions during the 28-day period for reconsideration under Fed. R.

 Civ. P. 59(e). Such positions, if any are submitted, shall be reviewed de novo in the interests of

 fairness. Having carefully reviewed the record in this case, and for the foregoing reasons, it is

        ORDERED AND ADJUDGED that the Petition [ECF No. 1] is hereby DISMISSED as

 time-barred. Any pending motions are DENIED as moot. Further, any demands for an

 evidentiary hearing are DENIED, and a COA shall NOT ISSUE. Lastly, because the parties may

 still present their positions to this Order during the period for reconsideration, this case is

 CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of January, 2021.




                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE



 cc:    Cedrick L. Jones
        640843
        Everglades Correctional Institution
        Inmate Mail/Parcels
        1599 SW 187th Avenue
        Miami, FL 33194
        PRO SE

        Noticing 2254 SAG Broward and North
        Email: CrimAppWPB@MyFloridaLegal.com




                                              Page 7 of 7
